Citation Nr: 1236865	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  07-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left thumb injury. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a higher initial disability rating for status post meniscectomy, right knee, with degenerative joint disease, evaluated as 10 percent disabling from September 28, 2005; as 20 percent disabling from June 29, 2006; and noncompensably disabling from September 1, 2012 (excluding periods of temporary total ratings from April 11, 2008, to May 31, 2008, from October 7, 2008, to July 31, 2009, and May 26, 2010 to June 30, 2010) based upon reduced extension. 

5.  Entitlement to a disability rating for status post high tibial osteotomy, right knee, with degenerative joint disease, evaluated as 10 percent beginning August 1, 2009, based upon reduced flexion.

6.  Entitlement to a disability rating for status post high tibial osteotomy, right knee, with degenerative joint disease, evaluated as 20 percent disabling beginning March 21, 2012 based upon recurrent subluxation and instability.

7.  Entitlement to a disability rating for neuropathy of the anterior crural nerve-femoral associated with the status post high tibial osteotomy, right knee, with degenerative joint disease, evaluated as 20 percent disabling from March 21, 2012 to July 10, 2012.

8.  Entitlement to a disability rating for neuropathy of the internal popliteal (tibial) nerve associated with the status post high tibial osteotomy, right knee, with degenerative joint disease, evaluated as 10 percent disabling from March 21, 2012 to July 10, 2012.  

9.  Entitlement to a disability rating for right iliac crest bone graft associated with status post high tibial osteotomy, right knee, with degenerative joint disease, evaluated as 10 percent disabling beginning October 7, 2008.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel





INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from November 1981 to July 1982.  He was also a member of the Army National Guard from September 1982 to May 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for degenerative joint disease of the right knee and denied service connection for a left thumb injury, hearing loss, and tinnitus. 

The Board notes that the RO considered the Veteran's claim of service connection for a left thumb injury only on the merits.  However, despite the determination reached by the RO, the Board must first find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

In a September 2009 rating decision, the RO granted a separate 10 percent rating for reduced flexion status post high tibial osteotomy, right knee, with degenerative joint disease (effective August 1, 2009), and also granted service connection for right iliac crest bone graft as secondary to high tibial osteotomy (rated as 10 percent disabling, effective October 7, 2008).

In July 2010, the Board remanded the appeal for additional development.  

In May 2012, the RO awarded additional separate ratings for the right knee disability based upon the following manifestations: recurrent subluxation and instability (20 percent disabling beginning March 21, 2012), neuropathy of the anterior crural femoral nerve (20 percent disabling from March 21, 2012), and neuropathy of the internal popliteal tibial nerve (10 percent disabling from March 21, 2012).  

Higher ratings are available for these manifestations of the right knee disability, and these claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2012, the RO reduced the right knee disability rating for reduced extension to a noncompensable level, effective September 1, 2012.

In July 2012, the RO in pertinent part awarded service connection for a low back disability secondary to the service connected right knee disability, and in an August 2012 rating decision assigned a 40 percent rating for neuropathy of the right lower extremity based upon lumbar radiculopathy.  The RO discontinued the neuropathy ratings based upon right knee nerve impairment (right femoral and tibial nerves) effective July 10, 2012, as separately rating both radiculopathy and right knee nerve impairment symptoms would constitute pyramiding.  See 38 C.F.R. § 4.14; August 11, 2012 RO decision. 

A review of the Virtual VA paperless claims processing system shows that additional VA treatment records have been associated with his efolder following the May 2012 supplemental statement of the case.  The Veteran waived his right to review by the agency of original jurisdiction in May 2012.  38 C.F.R. § 20.1304.

The record shows that the Veteran has been unemployed throughout the pendency of the appeal.  The issue of entitlement to TDIU is raised as part of the claim for an increased initial rating for the right knee and is included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied a claim of service connection for residuals of a left thumb injury.  The Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

2. The additional evidence received since the February 1998 rating decision does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3. The weight of the evidence does not show that the Veteran's bilateral hearing loss is related acoustic trauma sustained in the line of duty during any period of National Guard service.  

4.  The weight of the evidence does not show that the Veteran's tinnitus is related to acoustic trauma sustained in the line of duty during any period of National Guard service.  

5.  The Veteran's right knee disability did not demonstrate limitation of extension to 15 degrees prior to June 29, 2006; at no time is extension limited to more than 15 degrees; and beginning September 1, 2012, extension is not shown to be limited to 10 degrees.  

6.  The Veteran's right knee disability does not demonstrate limitation of flexion to 45 degrees prior to August 1, 2009, or a limitation of flexion to 30 degrees thereafter.  

7.  Beginning November 17, 2006, the Veteran's right knee demonstrated slight instability, but not more; and beginning March 21, 2012, the Veteran's right knee demonstrated moderate instability, but not more. 

 8.  Beginning January 1, 2009, the Veteran provided subjective reports of neuropathy symptoms affecting the right femoral nerve constituting no more than mild right femoral neuropathic symptoms.

9.  The Veteran's right femoral nerve neuropathy has not been shown to demonstrate severe symptoms at any time during the appeals period.  

10.  The Veteran's right tibial nerve neuropathy has not been shown to demonstrate mild symptoms prior to March 21, 2012; no more than mild symptoms have been shown thereafter.  

11.  The Veteran has two tender surgical scars associated with status post right iliac crest bone graft; however, they are superficial and stable and approximate an area less than 39 square centimeters.   


CONCLUSIONS OF LAW

1.  The February 1998 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  As evidence received since February 1998 rating decision is not new and material, the service connection claim for residuals of a left thumb injury is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.156, 3.159 (2012).

3.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2012). 

4.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 1153, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

5.  The criteria for establishing a higher initial disability rating for status post meniscectomy, right knee, with degenerative joint disease, based upon reduced extension, currently evaluated as 10 percent disabling from September 28, 2005; as 20 percent disabling from June 29, 2006; and as noncompensably disabling from September 1, 2012, have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2012). 

6.  The criteria for establishing a higher initial disability rating for status post high tibial osteotomy, right knee, with degenerative joint disease, based upon reduced flexion currently rated as 10 percent disabling beginning August 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2012). 

7.  The criteria for establishing a separate 10 percent evaluation left knee instability, beginning November 17, 2006, have been met; the criteria for a higher rating for all other respects have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5257 (2012). 

8.  The criteria for establishing a 10 percent disability rating for status post high tibial osteotomy, right knee, with degenerative joint disease, based upon neuropathy of the right anterior crural (femoral) nerve have been met beginning January 1, 2009; the criteria for a higher initial rating for all other respects have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8526 (2012).

9.  The criteria for higher initial rating for status post high tibial osteotomy, right knee, with degenerative joint disease, based upon neuropathy of the right internal popliteal (tibial) nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8524 (2012).

10.  The criteria for establishing a separate 10 percent initial rating for tender scar of the right knee associated with status post right iliac crest graft have been met; the criteria for a higher initial rating for right knee and iliac crest scars in all other respects have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (2002); 38 C.F.R. §§ 3.159, Part 4, 4.7, 4.14, 4.40, 4.45, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appeal for higher initial ratings with respect to the right knee arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Here, the Veteran was sent numerous letters, including in October 2005 and February and April 2006, providing information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2006 letter explained what type of information and evidence was needed to establish a disability rating and effective date.  An October 2010 letter, provided notification with regards to the information and evidence necessary to substantiate a new and material evidence claim in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determinations on appeal.  However, fully compliant notice was later issued, as indicated, and the claims were thereafter readjudicated most recently in a May 2012 supplemental statement of the case (SSOC).  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's lay testimonial statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence pertinent to the Veteran's claims. 

Additionally, the Veteran was afforded numerous VA examinations, most recently in March 2012, to evaluate the severity of his right knee disability.  The examination reports include detailed clinical findings for all manifestations of his right knee disability.  They are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the March 2012 examinations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran was afforded an adequate February 2011 audiology examination with an accompanying December 2011 VA medical opinion.  Barr, 21 Vet. App. 303; 38 C.F.R. § 4.85.  Although the examiner could not reach a conclusion without resort to speculation, he provided an explanation for his determination and overall the opinion is adequate for adjudication purposes.  Id.; Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

The Veteran was not afforded a VA examination regarding his claimed left thumb disability.  As explained below, he did not meet the active service threshold for service connection.  38 C.F.R. § 3.6(a).  A VA examination would not be of further assistance in substantiating this claim and is not necessary.  38 C.F.R. § 3.159(d) (VA will discontinue assistance when there is no reasonable possibility such assistance would help the claimant in substantiating the claim).  For the foregoing reasons, the Board finds no basis to remand for further examination. 

In sum, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that there was substantial compliance with the July 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this case, the Board, in pertinent part, directed the AMC/RO to request outstanding records.  Upon remand, as indicated, the RO requested the Veteran identify any recent treatment records, obtained a negative response from the Social Security Administration (SSA) and Rhodes Island Workers' Compensation office, and obtained Rhodes Island Army National Guard records.  Also, a VA audiological examination was afforded to the Veteran.  The AMC/RO then readjudicated the matter in a May 2012 supplemental statement of the case (SSOC), as directed by the Board. 

For the above reasons, the Board finds that there was substantial compliance with the August 2010 remand directives.  Accordingly, no further remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 -05. 


II.  Petition to reopen for new and material evidence

A February 1998 rating decision denied a claim of service connection for a left thumb disability.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim in September 2005, and the RO denied the underlying service connection claim in the March 2006 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

However, if new and material evidence was received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. at 468.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board finds that the provisions of 38 C.F.R. § 3.156(b) are not for application in the present case, as there was no evidence that could be considered new and material received within the one year period following the February 1998 rating decision.  

Again, the Veteran's request to reopen a claim of entitlement to service connection for a left thumb disability was last denied in an unappealed February 1998 rating decision.  At that time, the RO determined that the Veteran was not on ACDUTRA at the time of injury and thereby failed to meet the basic eligibility criteria for service connection.  

The evidence at the time of the February 1998 rating decision includes service records from the National Guard Adjutant General, statements from the Veteran, and private medical records documenting the injury.  Private medical records, dated in September 1985, show that the Veteran sustained trauma to distal phalanx of his left thumb when a rifle exploded during a September 12, 1985, National Guard ceremony.  He had an amputation of the left distal thumb.  The Adjutant General reported that the Veteran was on state active duty and there was no Federal liability.  The injury was covered by state workers' compensation.  

The pertinent evidence added to the record since the February 1998 rating decision includes various written statements by the Veteran, private medical records showing continued residuals of the injury, and an additional National Guard Adjutant General report.  In an April 2012 letter, the National Guard reported that the Veteran was on state duty status at the time of his injury.  They again confirmed that he was not on ACDUTRA or inactive duty training (IDT).  Rather, his duty status at the time of injury was as a special contract employee.     

The evidence received since the last final rating does not show that the Veteran met the basic eligibility requirements for service connection by being on active duty at the time of the injury.  38 C.F.R. § 3.6(a).  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claim and does not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received and the petition to reopen a service connection claim for a left thumb disability is denied.  Id.; 38 C.F.R. § 3.156(a).  

III.  Service connection for bilateral hearing loss and tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  The second and third requirements may be satisfied with evidence of a chronic disease shown during service or a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Id.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Notably, the Court has held that a claimant whose claim is based solely on a period of ACDUTRA or IDT can never be entitled to a "presumption of service connection."  See Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Such a presumption is not possible in such circumstances because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  Id.  Hence, the presumptions of aggravation and chronic disease are not for application.  See id.; 38 C.F.R. §§ 3.306, 3.307, 3.309.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg. Jandreau, 492 F.3d 1372, 1376-77.

The Veteran was initially found to have hearing loss in his left ear in November 1996.  National Guard records from October 2001 reflect the following clinical audiometry findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
30
30
LEFT
15
5
5
45
50

The Veteran was afforded a February 2011 VA audiology examination.  He  reported a history of acoustic trauma during National Guard service from vehicles, tanks, and tank cannons.  He also reported noise exposure from the September 1985 injury.  He denied any history of occupational or recreational noise exposure.  He reported having tinnitus for the past 26 years.  

On clinical audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
60
LEFT
10
10
10
55
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 in the left ear.  

The audiologist diagnosed high frequency hearing loss in both ears consistent with a history of noise exposure.  He reported that tinnitus was associated with the hearing loss.  He reviewed audiology records showing mild high frequency hearing loss in November 1996.  He stated that hearing loss and tinnitus were less likely related to November 1981 to May 1982 ACDUTRA since an October 1985 audiogram showed normal hearing.  He noted that the October 2001 audiogram showed less hearing loss than demonstrated upon the current audiogram.  He concluded that the Veteran's hearing loss was aggravated by National Guard service from October 2001 through May 2005.  He also reported that it is also at least as likely as not that tinnitus was aggravated by the hearing acuity threshold shift during the last period of service.  

The examiner subsequently provided a December 2011 addendum to his opinion.  He clarified that he based his February 2011 opinion on the assumption that the entire period from October 2001 to May 2005 was under consideration.  Upon learning that the Veteran only had verified ACDUTRA from April 25 to May 9, 2003, he amended his conclusions.  He stated that he could not resolve whether the hearing loss and tinnitus was related to acoustic noise exposure during verified ACDUTRA service from April 25 to May 9, 2003, without resort to speculation.  He based his conclusion on the absence of audiological records following 2001.  

Review of the personnel records for the Veteran's periods of National Guard service show that he was attached to field artillery units.  At the February 2011 VA audiology examination the Veteran reported that his history of noise exposure was limited to National Guard activities.  Hence, his reports of noise exposure during National Guard are plausible and consistent with the record.  Based on the above, the Board concludes that he was exposed to acoustic trauma in the line of duty during his periods of IDT and ACDUTRA service.  See 38 U.S.C.A. § 1154(a).

A VA audiology examination report taken in February 2011 confirms that the Veteran has hearing loss in both ears as recognized by VA.  38 C.F.R. § 3.385.  He reported a 26-year history of tinnitus.  

Accordingly, the remaining question for consideration is whether the current bilateral hearing loss and tinnitus are etiologically related to the in-service acoustic trauma.  See Davidson, 581 F.3d at 1316.  At the outset, the Board notes that the Veteran does not have any period of active service and the presumptions of aggravation or chronic disease are not for application.  See Smith, 24 Vet. App. at 47; 38 C.F.R. §§ 3.304, 3.306, 3.307, 3.309.  

The medical nexus opinions show that the VA examiner initially opined that noise exposure from the National Guard period of service from October 2001 to May 2005 aggravated preexisting mild hearing loss and tinnitus.  The examiner based his opinion upon the Veteran's reports of noise exposure and clinical findings showing a hearing acuity threshold shift over the past ten years.  See February 2011 VA audiology examination report.  However, his opinion was based upon a faulty premise, namely that the Veteran had ACDUTRA or IDT as a National Guard member over the entire period from October 2001 to May 2005.  The February 2011 opinion concerning aggravation does not reflect a fully informed review of the record, and the Board does not consider this portion of the opinion to be probative.  Barr, 21 Vet. App. 303.  

However, the February 2011 medical opinion is probative in showing that hearing loss is not related to ACDUTRA service from November 1981 to July 1982.  The examiner explained that audiograms did not show hearing loss until November 1996 and a 1985 audiogram showed normal hearing bilaterally.  The opinion is plausible and support by evidence of record.  The Board considers it probative in showing that bilateral hearing loss and tinnitus is not related to November 1981 to July 1982 ACDUTRA service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Upon clarification that the Veteran had only one verified ACDUTRA period in April and May 2003, the examiner determined that it would be speculative to attribute the threshold shift in hearing acuity to such a period of service.  See December 2011 VA addendum opinion.  He cited an absence of audiology records documenting the threshold shift in hearing acuity.  Id.  In sum, the December 2011 medical addendum opinion is speculative.  

Generally, a medical opinion is not probative if the examiner concludes that "a diagnosis or etiology opinion is not possible without resort to speculation" unless the record is complete and "the inability to render a requested opinion is adequately explained."  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).  Here, the VA examiner cited the short period of possible noise exposure and the complete absence of audiological clinical records for many years in support of his determination.  The opinion is plausible and is uncontroverted by the additional medical evidence of record.  The law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has also been observed that statements from doctors which are inconclusive as to the origin of a disease cannot be employed as suggestive of a linkage between the current disorder and the claimed incident of military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Accordingly, the Board finds that the December 2011 VA addendum opinion carries probative value weighing against the claimed hearing loss and tinnitus.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has provided vague reports regarding continuity of symptomatology.  January 2006 statement; February 2011 VA examination report.  He is competent to report on his hearing loss and tinnitus symptoms.  However, his reports are vague, which diminishes their probative value.  Caluza, 7 Vet. App. 498 (Board may consider facial plausibility and consistency with the additional evidence of record in determining probative value).  The lay evidence does not identify a clear date of onset for hearing loss or specific instance of service acoustic trauma (aside from the September 1985 accident which, as explained above, is not deemed to have occurred during service).  Accordingly, the question of whether gradually increasing hearing loss and tinnitus are related to acoustic trauma sustained during service is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional.  Thus, his assertions are not competent evidence addressing the medical questions involved in this case and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  For the reasons state above, the record does not contain probative evidence to warrant a finding of a continuity of symptomatology of hearing loss and tinnitus associated with acoustic trauma sustained in the line of duty during a period of IDT or ACDUTRA service.  38 C.F.R. § 3.303(b) 

Overall, the probative evidence does not show that bilateral hearing loss and tinnitus are related or aggravated by acoustic trauma incurred during any period of National Guard service.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for bilateral hearing loss and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

IV.  Increased ratings for a right knee disability 

The Veteran is currently in receipt of six ratings for separate and distinct manifestations of his service-connected right knee disability.  38 C.F.R. §§ 4.71a, 4.118, 4.124a, Diagnostic Codes 5257, 5260, 5261, 7804, 8524, and 8526 (2008 and 2012).  The discussion for these claims begins with a statement as to the general laws and regulations and the factual background that is followed by an analysis of the separate right knee manifestations in light of the specifically applicable rating criteria.  

General laws and regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 41.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

VA's General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Moreover, in VAOPGCPREC 9-98, it was held that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under Diagnostic Code 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero- percent rating.

Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§  4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The U.S. Court of Appeals for Veterans' Claims (Court) interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual background 

The Veteran underwent a VA examination of his right knee in March 2006.  He reported an injury during training exercises in 2003.  He had two subsequent arthroscopic surgeries and was recently informed he needed a total knee replacement.  He complained about constant right knee pain and weakness.  Other symptoms included: stiffness with prolonged sitting, instability, locking, and parenthesis.  He denied edema or flare-ups.  Although he remained independent with activities of daily living, he ceased recreational activities of martial arts and shooting pool.  He did have any current medical treatment citing medical costs. 

Upon clinical examination, the Veteran had symmetrical knees without swelling or effusion.  There was a 3-centimeter scar on the medial aspect of his right knee joint.  He also had two barely visible scars from arthroscopic surgeries.  All scars were nontender and well healed.  He did not exhibit tenderness to palpation of the patella.  Range of motion of the right knee flexion was to 130 degrees and extension was to zero degrees.  He had stable varus and valgus stress tests.  McMurray's, Lachman, anterior and posterior drawer testing were all negative.  Deep tendon reflexes were 2+.  He had full pedal pulses and brisk capillary refill.  Muscle strength was full.  X-rays showed mild degenerative change in the medial joint space compartment.  The examiner diagnosed status post right knee arthroscopy with partial medial meniscectomy and medial compartment synovectomy and mild degenerative joint disease.  

Private medical records dated in May 2006 reflect that the Veteran had discomfort in his right knee with some numbness and localized pain at the arthroscopy sites.  He also complained of swelling, buckling, and locking.  Upon clinical examination, the examiner assessed a normal neurovascular status and skin with the exception of the arthroscopic scars.  He found a positive Tinel's sign and tenderness over the midportion of the medial joint line.  However, he did not find true joint line tenderness.  Range of motion was right knee flexion to 110 degrees and full extension.  During range of motion studies, good ligamentous stability and strength and minimal muscular atrophy were observed.  X-rays were within normal limits.  The examiner diagnosed medial meniscal tear, post surgery and residual pain at surgical sites.  

VA treatment records dated in July 2006, reflect increased right knee pain following the Veteran's most recent arthroscopic surgery.  He also reported instability with associated falls.  He described his right knee as often "clicking."  Clinical examination of the right knee did not show a gross deformity.  The skin was intact without evidence of swelling or effusion.  Varus, valgus, and anterior/ posterior drawer testing were negative for findings of instability.  However, the examiner noted sub-patellar crepitus.  A full range of motion was demonstrated.  The examiner assessed right knee pain status post arthroscopy.  

VA physical therapy records from July and August 2006 show that the Veteran was instructed in exercises to alleviate his right knee pain.  

VA treatment records from September 2006 show that the Veteran had participated in physical therapy for his right knee disability with little benefit.  He complained of continued right knee pain, locking, and clicking.  Clinical examination showed a full range of motion for the right knee.  He had positive clicking in his patellofemoral joint and mild tenderness on the medial joint line.  Varus, valgus, and anterior/ posterior drawer testing were negative for findings of instability.  The examiner assessed right knee pain and clicking.  He recommended continued physical therapy.  

In October 2006 VA physical therapy records, the Veteran reported continued right knee pain.  He cited a recent injury of hitting his knee on a door and increased ambulation during his vacation.  

The Veteran underwent a VA orthopedic surgical consultation in November 2006.  He complained about right knee pain and buckling.  Clinical examination showed mild patellar subluxation.  He exhibited a full range of motion.  MRI findings showed anterior cruciate ligament cyst, post horn of medial meniscus degeneration with indication of partial menisectomy and mild degenerative joint disease.  The examiner assessed right knee degenerative joint disease and patellar subluxation, described as mild.  He provided a steroid injection for pain relief.  He did not recommend another arthroscopic surgery as the prior two surgeries failed to provided pain relief.  

VA physical therapy records from January 2007 reflect complaints of constant right knee pain.  Quadriceps and hamstring strengthening exercises did not help.  The physical therapist recommended a medial compartment unloader knee brace.   

In April 2008, the Veteran underwent a right knee arthroscopy with partial medial meniscectomy and open excision of right knee saphenous nerve neuroma.  No complication occurred during the procedure.  Postoperative diagnoses included: right knee medial meniscus tear, saphenous nerve neuroma intrapatellar branch, and partial anterior cruciate ligament (ACL) tear.  

VA reexamined the Veteran in April 2008 for his right knee disability.  He exhibited significant discomfort in movement and palpation of the right knee due to recent surgery.  The examiner limited the clinical evaluation.  He diagnosed status post arthroscopy of the right knee with removal of meniscus and unstable right knee.    

VA again examined the Veteran for his right knee disability in August 2008.  Clinical examination showed that he was fully ambulatory and had no gait or posture abnormalities.  He was able to move from the chair to the examining table without difficulty.  He exhibited full flexion and extension of the right knee without pain, weakness, fatigue, or lack of endurance.  Medial, collateral, ACL and medial cruciate ligament (MCL) ligaments were tight.  He had good strength to resistant flexion and extension.  However, the examiner noted subjective reports of continued knee pain and locking.  The diagnosis was traumatic arthritis.  He commented that clinical examination was normal with no functional impairment elicited.  

In October 2008 the Veteran underwent a right knee opening wedge high tibial osteotomy and right iliac crest autologous bone graft.  

Physical therapy notes in October and November 2008 show that right knee active extension was to 0 degrees and flexion was to 110 degrees.  

The Veteran underwent a VA knee examination in March 2009.  He was ambulatory, but exhibited a slight limp and pelvic tilt.  Clinical examination showed full extension without pain, weakness, fatigue, or lack of endurance.  ACL and MCL were tight.  He exhibited good strength resistance.  The examiner assessed the knee as stable.  He cited tight ligament findings.  In his summary, he noted complaints of electric shock type sensations.  He diagnosed status post tibial osteotomy with bone graft.  

The Veteran had another VA knee examination in September 2009.  He complained of right knee buckling, locking, weakness, and swelling.  He denied stiffness, redness, and warmth.  He currently used an ACL hinged brace and over the counter pain relief medication.  He stated that physical therapy worsened his pain.  He had constant right knee pain and denied any period of flare-ups.  

Clinical examination showed a well healed hypopigmented scar measuring 5 cm with tenderness to palpation and without adhesions or hypersensitivity.  There were four additional well healed scars measuring 5, 4, 2, and 1.5 cm that were all hypopigmented without adhesion or hypersensitivity.  Tenderness and paresthesia were noted over the surgical sites.  There was no erythema, edema, or rashes.  Right knee flexion was to 110 degrees with endpoint pain and extension to 15 degrees.  Muscle strength was 5/5.  Sensation was intact to light touch and vibration.  Dorsalis pedis and posterior tibial pulses, deep tendon reflexes, right knee jerk, and Achilles tendon movement were all 2+.  McMurray testing was positive.  Anterior/posterior drawer, varus/valgus stress testing, and Lachman's testing were all negative.  No muscle atrophy was observed.  X-rays showed postoperative changes in the proximal right tibia without acute abnormality.  Range of motion and function of the right knee were additionally limited by pain and lack of endurance, but not fatigue or weakness following testing using a two pound weight and performing ten kicks.  The examiner concluded that pain and lack of endurance had a major functional impact on the right knee.  He commented that there was evidence of painful motion, abnormal movement, and guarding of movement, but no evidence of edema, effusion, instability, weakness, redness, or warmth.  He diagnosed right knee varus gonarthrosis and status post high tibial osteotomy with a right iliac crest bone graft performed in October 2008.  

Private medical records dated in May 2010 show that the Veteran underwent another right knee arthroscopy.  

In January 2011, the Veteran presented to the VA emergency room with complaints of right knee pain.  He stated that he currently used a knee brace and applied ice and heat.  He practiced physical therapy exercises at home.  He stated that the pain was intense.  However, he denied any recent trauma.  Clinical examination showed a full range of motion with no ligamentous laxity, effusion, erythema, warmth, crepitus, or other abnormality.  He was given Percocet for pain relief and discharged.   

Upon November 2011 VA knee examination, the Veteran reported experiencing constant pain in his right knee.  He also experienced buckling, locking, and weakness.  He had a history of five knee surgeries.  He did not have flare-ups.  Right knee flexion was to 125 degrees with objective evidence of pain beginning at 120 degrees.  He exhibited full extension without evidence of painful motion.  The examiner noted functional impairment of less movement than normal due to pain.  Neurological examination showed full strength right knee flexion and extension.  Joint stability findings were normal for posterior and anterior right knee.  However, the examiner noted reports of frequent episodes of joint locking.  The examiner noted the Veteran had scars from multiple operative right knee procedures, but did not consider any of the scars to be painful or unstable.  He also noted the Veteran uses a right knee brace on a constant basis.  
 
VA treatment records from December 2011 show that the Veteran continued to wear a right knee brace.  With the brace, right knee flexion was to 125 and out of the brace to 135 degrees.  Neurologically, he had strong quadriceps function, normal motor and sensory function, and normal deep pedal pulses.  Lachman was 1-2+ with firm end point.  Medial ligament stability was good and no fluid was found within the knee.  X-rays showed no acute osseous injury and postoperative changes of the tibia.  The listed impression was residual varus arthritis right knee.   

VA obtained a disability benefit questionnaire (DBQ) based upon a March 2012 clinical examination of the right knee.  The examiner concluded that the Veteran had meniscal tear and degenerative joint disease of the right knee.  The Veteran's current complaints included pain, instability, numbness and tingling of the right knee.  Although the examiner indicated that the Veteran had flare-ups, his notes regarding these were limited to daily pain and cramps.  Right knee flexion was to 100 degrees with painful motion beginning at 95 degrees.  Right knee extension was to 5 degrees without objective evidence of painful motion.  Upon repetitive testing right knee flexion was to 90 degrees, but extension remained at 5 degrees.  The examiner noted functional impairment from limited motion, weakened movement, excess fatigability, incoordination, painful motion, deformity, instability, abnormal gait, and interference with weight bearing activities.  Right knee flexion and extension muscle strength was 3/5.  Lachman test was 2+ and posterior draw test was 3+.  Medial-lateral instability was 2+.  The examiner assessed moderate subluxation and instability.  She commented that the Veteran wore an immobilizer brace.  She opined that the Veteran's right knee function was not productive of functional impairment such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  

A March 2012 VA peripheral nerve DBQ is of record.  The examiner assessed the Veteran with neuropathy of the right knee.  The Veteran reported numbness and tingling in his right knee since 2009.  He reported severe intermittent pain and moderate numbness and paresthesia of the right leg.  Muscle strength testing showed 2/5 knee extension strength.  Muscle atrophy was not found.  Deep tendon reflexes were absent for the right knee.  He had decreased sensation in the right knee.  No skin (trophic) changes were observed in the right lower extremity.  He had abnormal gait due to right knee pain.  Right sciatic nerve was assessed as having moderate incomplete paralysis, and right superficial peroneal nerve was deemed to be mild incomplete paralysis.  Right internal and posterior tibial nerves had mild incomplete paralysis.  Femoral nerve had moderate incomplete paralysis.  Internal saphenous, obturator, and external cutaneous nerves all had mild incomplete paralysis.  The examiner noted that the Veteran wore a knee immobilizer brace every day.  She opined that the Veteran's right knee function is not productive of functional impairment such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  She summarized that the Veteran demonstrated pain during clinical examination.  He had deformity of the right knee, mild swelling of right patella, patella shift to left lateral side, and instability.  

A March 2012 VA scars DBQ is also of record.  The examiner noted scars from arthroscopic procedures on the right knee and another right iliac scar from October 2008 post high tibial repair.  He noted an operative history of four right knee arthroscopies and one open knee surgery involving the iliac crest.  The Veteran described the scar over the right knee associated with the iliac crest bone graft as often itchy and occasionally burning.  Accordingly, the examiner noted one painful right knee scar.  No unstable scars were found.  Clinical examination of the right knee showed five linear scars, all measuring less than 5 cm and one superficial non-linear scar measuring 14 by 0.5 cm associated with the right iliac crest bone graft.  Clinical examination of the iliac crest showed a linear scar over the L1-S1 of 12 cm that was well healed.  Overall combined scar area was estimated to be 21 square cm.  The examiner commented that the scars do not result in limitation of function.  He noted the subjective complaints of burning and itching sensations for the right knee scar associated with the right iliac crest bone graft.   

VA treatment records dated in June 2012 show that the Veteran sought treatment primarily for low back pain.  Neurological examination was significant for slightly diminished right knee flexion motor strength of 4/5.  Another VA physical therapy evaluation for low back pain showed that the Veteran continued to wear a right knee brace and had a history of falls due to his right knee instability.  

(i)  Limitation of right knee extension

Excluding periods of temporary total ratings, the Veteran has been in receipt of a 20 percent evaluation since June 29, 2006, and a 10 percent rating prior to that time for reduced extension in his service-connected right knee disability.  Beginning September 1, 2012, his disability rating for right knee reduced extension was lowered from 20 percent to a noncompensable level.  These manifestations of a right knee disability are rated under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5261, when extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See id. 

The Veteran did not exhibit limited extension motion meeting the 20 percent criteria until March 2009.  See March 2009 VA examination report.  Prior clinical findings show that his right knee extension was not reduced to 15 degrees or less.  See VA examination reports dated in March 2006 and August 2008; private medical records dated in May 2006, November 2008; VA treatment records from July and September 2006.  On several evaluations, he exhibited no loss of extension.  Id. 

The only other range of motion studies of record are from the March 2009 and March 2012 VA examinations.  They show a limitation of extension to 15 degrees and 5 degrees, respectively, and thus do not support assignment of a higher rating.  

The Board has also carefully considered whether the range of motion studies indicated that additional functional limitation was present.  DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The Veteran has complained about pain on numerous occasions, but has managed to demonstrate a full or near full right knee flexion motion.  See Private medical records, dated in May 2006, October and November 2008; VA treatment records, July and November 2006, January and December 2011.  At the August 2008, March 2009, and March 2012 VA examinations, the examiners specifically considered additional functional impairments in the measuring right knee extension, but did not observe any to be present.  The September 2009 VA examiner noted that pain and lack of endurance had functional impact on the right knee.  He cited knee kick test with small weights.  However, he did not specify the functional impact in terms of degrees.  Due to the lack of detail and viewing this report in conjunction with additional clinical findings and reports showing good right knee extension movement, the Board declines to award a higher rating for reduced extension on this finding alone.  In summary, the Board has carefully considered whether additional functional impairment is present, but does not find a basis to award a higher initial rating for reduced extension based upon functional impairment.   DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Overall, the clinical findings do not show that the Veteran has had limited right knee extension to warrant ratings in excess of those currently assigned over the entirety of the rating period on appeal.  Id.  The initial clinical findings showing a limited right knee extension to meet the 20 percent rating criteria are not demonstrated until September 2009.  VA knee examination report, dated in September 2009.  Notably, subsequent examination reflects some improvement in his right knee extension and the most recent finding from March 2012 does not show that a compensable rating for reduced extension is even warranted.  See March 2012 VA DBQ clinical findings.  There is no evidence suggesting the Veteran met the compensable criteria for reduced extension following September 1, 2012.  A higher initial rating for the Veteran's service connected right knee disability on the basis of reduced extension is denied.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

 (ii) Limitation of right knee flexion

The Veteran is service-connected for limitation of motion of the right knee flexion, which is rated as 10 percent disabling effective August 1, 2009, under Diagnostic Code 5260.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The clinical findings do not show that the Veteran met the criteria for a rating of 10 percent prior to August 1, 2009, nor do they show that he met the criteria for a rating in excess of 10 percent at anytime during the appeals period.  Id.  Clinical findings prior to August 1, 2009, revealed good range of right knee flexion motion.  Id.; see VA examination reports dated in March 2006 and August 2008; VA treatment records July, September, and November 2006, and November 2008; Private medical records dated in May 2006.  Clinical findings after August 1, 2009, are not suggestive of a limitation of right knee flexion that approximates the criteria for a rating in excess of 10 percent.  Id.; see VA examination reports dated in September 2009 and March 2012; VA treatment records from January and December 2011.  

The Board has also carefully considered whether the range of motion studies indicated that additional functional limitation was present.   DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.  The Veteran has complained about pain on numerous occasions, but managed to demonstrate a full or near full right knee flexion motion.  See Private medical records, dated in May 2006, October and November 2008; VA treatment records, July and November 2006, January and December 2011.  At the August 2008, September 2009, and March 2012 VA examinations, the examiners specifically considered additional functional impairments in the measuring right knee flexion.  The August 2008 VA examiner did not observe any to be present.  The September 2009 examiner observed endpoint pain at 110 degrees flexion.  The March 2012 VA examiner estimated that the functional impairment from pain reduces right knee flexion by 5 degrees and repetitive testing by 10 degrees.  The September 2009 VA examiner noted pain and lack of endurance have functional impact on the right knee citing knee kick test with small weights, but did not specific the functional impact in terms of degrees.  Due to the lack of detail and viewing this report in conjunction with additional clinical findings and reports showing good right knee extension movement, the Board declines to award a higher rating for reduced extension on this finding alone.  In summary, the Board has carefully considered whether additional functional impairment is present, but does not find a basis to award a higher initial rating based upon functional impairment.  Id.; 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Overall, the clinical findings do not present a basis to award higher initial ratings for reduced flexion of the right knee than the currently assigned rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A higher initial rating for the Veteran's service connected right knee disability on the basis of limitation of flexion is denied.  Id.

(iii) Subluxation and instability

The Veteran is service-connected for instability and subluxation of the right knee, which is rated as 20 percent disabling beginning March 21, 2012, under Diagnostic Code 5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  Id.

As pertinent to the instant discussion, the Veteran provided subjective reports of instability beginning in March 2006 and he started wearing a knee brace sometime after March 2009.  Compare March and September 2009 VA examination reports.  Clinical examinations through September 2006 do not corroborate his reports of instability.  See VA examination reports from March 2006; VA treatment records from July 2006 and September 2006; Private medical records from May 2006.  In November 2006, an examiner noted mild patellar subluxation.  See VA treatment records, dated in November 2006.  However, his knee was subsequently assessed as stable in March and September 2009.  See March and September 2009 VA examination reports.  VA treatment notes from January and December 2011 include findings that suggested good ligamental stability.  Most recently, clinical findings suggested moderate instability.  See March 2012 VA examination report.  

After careful consideration of all lay and medical evidence, the Board finds that a 10 percent rating is warranted beginning November 17, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  On this date, the Veteran's subjective complaints of instability were confirmed by clinical findings of mild subluxation.  

Prior to November 17, 2006, the Veteran provided subjective complaints of instability.  However, these complaints conflict with contemporaneous clinical findings showing good right knee stability.  VA examination reports from March 2006; VA treatment records from July 2006 and September 2006; Private medical records from May 2006.  Accordingly, while he is competent to report symptoms of instability in the right knee, the objective findings are deemed more probative than his subjective reports.  Thus, the Board does not find that a compensable rating is warranted prior to November 17, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

For the period from November 17, 2006, through March 21, 2012, a rating in excess of 10 percent is not warranted.  Id.  During this period, there are no clinical findings of moderate instability or subluxation.  Notably, VA examination reports dated in March and September 2009 include negative assessments with respect to instability or subluxation.  Again, the objective findings are deemed more probative than the Veteran's subjective reports.    

For the period beginning March 21, 2012, a rating in excess of 20 percent is not warranted since the evidence does not show severe instability.  See March 2012 VA examination report; VA treatment records from March to July 2012.  

In summary, a 10 percent rating for mild instability is granted beginning November 17, 2006; higher initial ratings for right knee instability in all other respects are denied.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

(iv) Neuropathy of the anterior crural (femoral) nerve

The Veteran is in receipt of a 20 percent rating for neuropathy of the right femoral nerve from March 21, 2012, to July 10, 2012 under Diagnostic Code 8526.  On July 10, 2012, he was service-connected for a low back disability and associated right lower extremity radiculopathy.  The right lower extremity radiculopathy was rated as 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Since the lower extremity radiculopathy and right knee neuropathy were duplicative symptoms, the RO exclusively assigned the higher 40 percent rating for lower right extremity radiculopathy.  38 C.F.R. § 4.14.

Diagnostic Code 8526 provides a 10 percent rating for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the femoral nerve.  A 30 percent evaluation is warranted for severe incomplete paralysis of the femoral nerve.  Finally, a 40 percent rating is warranted for complete paralysis of the femoral nerve manifested by paralysis of the quadriceps extensor muscles.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

During several clinical assessments prior to March 21, 2012, the neurological findings for the right knee were unremarkable.  See VA examination reports from March 2006, August 2008, and September 2009; VA treatment records, dated in December 2011.  In March 2009, the Veteran complained about electrical shock type sensations - indicating sensory neurological impairment.  VA examination report from March 2009.  At the March 2012 VA peripheral nerve examination, he provided subjective reports of right knee neuropathic symptoms beginning in 2009.  Since the Veteran has provided subjective reports of wholly sensory symptoms beginning in 2009, the Board finds a 10 percent rating for neuropathy of the right femoral nerve is warranted from January 1, 2009.  38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8526.

A rating in excess of 10 percent is not warranted prior to March 21, 2012.  The clinical findings from as recently as December 2011 were negative for neurological symptoms and again, the complaints were wholly sensory.  Id.  Without clinical findings showing femoral neuropathy, a rating in excess of 10 percent is not warranted prior to March 21, 2012.  Id.

Beginning March 21, 2012, the Veteran was assessed with moderate incomplete paralysis of the right femoral nerve.  The diagnosis was based on contemporaneous clinical examination showing decreased muscle strength, absent deep tendon reflexes, and sensory disturbances.  However, the Veteran did not exhibit muscle atrophy or skin changes.  The Board considers the March 2012 VA examiner's characterization of moderate incomplete paralysis to be consistent with contemporaneous clinical findings.  No other medical evidence demonstrates severe symptomatology.  

In sum, the medical evidence does not show that the Veteran demonstrated severe incomplete paralysis of the right femoral nerve.  A rating in excess of 20 percent for neuropathy of the right femoral nerve is denied.  Id.

Beginning July 10, 2012, the rating for right femoral neuropathy is duplicative of the 40 percent rating for lower right extremity sciatica.  38 C.F.R. § 4.124a, Diagnostic Codes 8520 and 8526.  A separate rating for neuropathy of the right femoral nerve, in additional the rating for lower right extremity radiculopathy, would result in consideration of overlapping symptomatology and thereby constitute pyramiding.  38 C.F.R. § 4.14.  Consequently, further discussion of whether a higher rating for right femoral neuropathy is warranted beginning July 10, 2012, is not necessary.  Id.

In summary, a rating of 10 percent beginning January 1, 2009, for mild sensory manifestations of femoral neuropathy of the right knee is granted; the appeal for higher initial ratings for neuropathy of the femoral nerve in all other respects is denied.  38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8526.



(v) Neuropathy of the internal popliteal (tibial) nerve

The Veteran is in receipt of a 10 percent rating for neuropathy of the right popliteal (tibial) nerve from March 21, 2012, to July 10, 2012, under Diagnostic Code 8524.  On July 10, 2012, the Veteran was service connected for a low back disability and associated right lower extremity radiculopathy.  Beginning July 10, 2012, the right lower extremity radiculopathy was rated as 40 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Since the lower extremity radiculopathy and right knee neuropathy were duplicative symptoms, the Veteran exclusively received the higher 40 percent rating for lower extremity radiculopathy.  38 C.F.R. § 4.14.

Diagnostic Code 8524 provides a 10 percent rating for mild incomplete paralysis of the internal popliteal (tibial) nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the femoral nerve.  A 30 percent evaluation is warranted for severe incomplete paralysis of the femoral nerve.  Finally, a 40 percent rating is warranted for complete paralysis of the tibial nerve manifested by: plantar flexion lost, frank adduction of foot impossible, flexion and separation of the toes abolished, no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of the foot is lost.  38 C.F.R. § 4.124a, Diagnostic Code 8524.

Again, the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Veteran is currently in receipt of a 10 percent rating for sensory neuropathic complaints prior to March 21, 2012.  Clinical findings prior to March 21, 2012, do not include an assessment of neuropathy affecting the tibial nerve.  See VA examination reports from March 2006, August 2008, and September 2009; VA treatment records, dated in December 2011.  The rating action above awards an initial rating beginning January 1, 2009, based upon complaints of sensory neuropathic impairment.  38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8526.  The record does not present a basis to award an initial compensable rating for right tibial neuropathy prior to March 21, 2012.  See id.

On March 21, 2012, the VA examiner assessed mild incomplete paralysis of the right tibial nerve.  The diagnosis was based upon contemporaneous clinical examination showing decreased muscle strength, absent deep tendon reflexes, and sensory disturbances.  However, the Veteran did not exhibit muscle atrophy or skin changes.  He demonstrated 3/5 plantar flexion muscle strength and 1+ ankle reflex in his right leg.  The Board considers the March 2012 VA examiner's characterization of mild incomplete paralysis to be consistent with contemporaneous clinical findings.  In sum, the medical evidence does not show that the Veteran has demonstrated moderate incomplete paralysis of the right tibial nerve.  A rating in excess of 10 percent for neuropathy of the right tibial nerve is denied.  Id.

Beginning July 10, 2012, the rating for right femoral neuropathy is duplicative of the 40 percent rating for lower right extremity radiculopathy associated with a low back disability.  38 C.F.R. §§ 4.14, 4.124a, Diagnostic Codes 8524 and 8526.  A separate rating for neuropathy of the right tibial nerve, in additional the rating lower right extremity radiculopathy, results in consideration of overlapping symptomatology and would thereby constitute pyramiding.  38 C.F.R. § 4.14.  Consequently, further discussion of whether a higher rating for right tibial neuropathy is warranted beginning July 10, 2012, is not necessary.  

(vi) Scars of the right knee and right iliac crest

The Veteran is currently service-connected for a right iliac crest scar as secondary to high tibial osteotomy and it is rated as 10 percent disabling beginning October 7, 2009 under Diagnostic Code 7804.  38 C.F.R. § 4.118, DC 7804 (2007).  He also has four additional small right knee scars from arthroscopic procedures and a larger right knee scar from the iliac crest bone graft.  See March 2012 VA scar DBQ report.  The Board will consider the right iliac crest scar and all the right knee scars in its analysis.  

The rating criteria for scars were amended during the course of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in September 2005, the 2008 amendments are not applicable in this appeal.  Id.

Diagnostic Code 7804 provides a maximum schedular rating of 10 percent for a superficial scar that is painful upon evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

The Board notes that Diagnostic Code 7801 has higher schedular ratings for scars that are deep or cause limited motion.  As a threshold matter, the clinical evidence of record does not show or suggest that the right knee scars or right iliac crest scar have ever approximated an area of 12 sq inches (39 sq cm).  See March 2006, September 2009, and March 2012 VA examination reports.  Two VA examiners have described the right knee and right iliac crest graft scars as well healed and stable.  See March 2006 and September 2009 VA examination reports.  The most recent VA examination shows the Veteran to have only superficial scars.  See March 2012 DBQ scar examination report.  Further, his limitation of motion has already been considered in separate ratings for loss of motion in flexion and extension.  Additional ratings for loss of motion of the right knee due to scars would result in duplicative ratings for the same symptomatology.  38 C.F.R. § 4.14.  Accordingly, a rating in excess of 10 percent under Diagnostic Code 7801 is not warranted for any scar of the right knee or the right iliac crest scar.  See 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7801, 7805.  

The Board has considered whether additional separate ratings are available under Diagnostic Code 7804 for each scar on the basis of pain.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  In May 2006 and September 2009, examiners described sensations of tenderness, localized pain, and numbness over the multiple right knee operative sites.  At the September 2009 VA examination following the October 2008 iliac crest bone graft procedure, the examiner described four postoperative scars of the right knee as hypopigmented without adhesion or hypersensitivity.  She observed "tenderness and paresthesias" over the surgical sites without further detail.  The Veteran did not provide specific reports of pain relating to any individual arthroscopic scar.  Subsequent March 2012 VA scar DBQ shows complaints of pain limited exclusively to the right knee scar associated with the right iliac crest graft (osteotomy).  The Veteran denied having pain associated with the four smaller arthroscopic right knee scars.  Overall, the record is deemed too nonspecific to award separate ratings for the arthroscopic scars on the basis of pain under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  However, the evidence is persuasive in showing that the right knee scar associated with the iliac crest graft (osteotomy) is painful.  March 2012 VA DBQ report.  In this regard, the Veteran is currently in receipt of a rating for painful scar of the right iliac crest graft bone, not his right knee.  Thus, an additional rating for painful right knee scar associated with high tibial osteotomy is warranted.  See 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 7801 (2007).  

In summary, the right iliac crest scar has been shown to be superficial and painful.  September 2009 VA examination report.  The Veteran is currently in receipt for the maximum schedular rating for the right iliac crest scar.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2007).  He has demonstrated a painful postoperative scar on his right knee associated with the right high tibial osteotomy.  The right knee scar has been shown to be superficial and painful.   See March 2012 VA scar DBQ.  Accordingly, a separate 10 percent rating for painful right knee scar associated with high tibial osteotomy is granted.  38 C.F.R. § 4.118 Diagnostic Code 7804.  The appeal for higher rating for scars associated with the service connected right knee disability is denied in all other respects.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804 (2007).



(vii) Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right knee, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability.  As the rating schedule is adequate to evaluate the separate manifestations of the Veteran's right knee disability, referral for extraschedular consideration is not in order.



ORDER

Petition to reopen a claim of entitlement to service connection for a left thumb injury is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Higher initial rating for reduced extension for right knee is denied.

Higher initial rating for reduced flexion for right knee is denied.

Higher initial rating of 10 percent is granted beginning November 17, 2006 for instability and subluxation of the right knee; the appeal for higher ratings for instability and subluxation of the right knee is denied in all other respects.  

Higher initial rating of 10 percent is granted beginning January 1, 2009 for sensory neuropathy of the right femoral nerve.    

Higher initial rating for neuropathy of the right internal popliteal (tibial) nerve is denied.  

Additional separate rating of 10 percent is granted for right knee scar associated with high tibial osteotomy.    


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that the Veteran has been unemployed throughout the entire appeals period and is seeking the maximum schedular ratings.  The evidence suggests his service-connected disabilities would interfere with employment.  See March 2012 VA examination report.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence of record does not contain an adequate opinion as to whether the Veteran's service-connected disabilities, alone, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

2.  After providing proper notice above, obtain a medical opinion regarding TDIU.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer the following questions as definitively as possible: 

(a) Do the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

(b) What is the earliest date it is factually ascertainable that service connected disabilities precluded him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?

The examiner is advised that the Veteran is currently service-connected for right lower extremity radiculopathy rated as 40 percent disabling; recurrent subluxation and instability of the right knee and low back strain, both rated 20 percent disabling; reduced flexion of the right knee and left lower extremity radiculopathy, both rated as 10 percent disabling.  His current overall rating is 80 percent.  

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be enable an opinion to be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

3.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


